Petitions *718for writs of certiorari to the Circuit Court of Appeals for the Fifth Circuit denied.
Fred S. LeBlanc, Attorney General of Louisiana, and Mr. E. Leland Richardson for petitioners in No. 89.
Messrs. Tom J. McGrath, Welly K. Hopkins and James W. Haley for petitioners in No. 132.
Solicitor General Fahy, Assistant Attorney General Shea, Messrs. Paul A. Sweeney, Jerome H. Simonds and Charles V. Shannon for the Federal Power Commission.
William F. Barry, Solicitor General of Tennessee, for the State of Tennessee, and Messrs. T. A. McEachern, Jr., Charles C. Crabtree and Hamilton E. Little for the Memphis Natural Gas Co. et al., respondents in No. 89.
Reported below: 148 F. 2d 746.